Citation Nr: 0836428	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-06 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the veteran's claim for service connection for 
depression, to include as secondary to service-connected 
post-traumatic headaches.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for depression, to 
include as secondary to service-connected post-traumatic 
headaches.

The veteran contends that his depression first manifested in 
service.  Alternatively, he contends that his depression is 
the result of his service-connected post-traumatic headaches.  
At the very least, he contends that his depression is 
aggravated by his service-connected post-traumatic headaches.

A review of the veteran's service medical records reflects 
that in September 1997 he reported to sick call with 
complaints of headaches and depression.  He was assessed with 
occupational and marital problems.  He again complained of 
depression and headaches in October 1997.  He was assessed 
with post-concussive head trauma and depressive episode, felt 
to most likely be an adjustment disorder.  Similar complaints 
and assessments were made in November and December 1997.  The 
remainder of the veteran's service medical records does not 
reflect complaints or assessments of any psychological 
disorders, including depression.

The veteran asserts that he received treatment for depression 
shortly after his separation from service.  The first 
clinical evidence reflecting treatment for complaints of 
depression is dated in June 2003.  Significantly, however, 
that treatment record reflects that the veteran had been 
prescribed Sertraline for depression but that he had not been 
taking it for the last five to six months.  There are no 
records dated prior to June 2003 in the claims file.  As the 
first clinical records of record are dated in June 2003, it 
appears that additional treatment records dated prior to June 
2003 remain outstanding.  Additionally, treatment records 
dated between September 2003 and March 2004, and since 
November 2006 have not been associated with the record and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).  Because it is 
unclear to the Board whether the veteran's currently 
diagnosed depression is related to the depressive episodes 
for which he received treatment in service, or, 
alternatively, whether the veteran's depression is related to 
his service-connected post-traumatic headaches, the Board 
finds that a VA examination is necessary.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA 
Outpatient Clinic in Mayaguez, Puerto 
Rico, and the VA Medical Center in San 
Juan, Puerto Rico, dated from May 1999 
to June 2003, from September 2003 to 
March 2004, and since November 2006.  
If any of those records have been 
retired, attempt to obtain them from 
the appropriate storage facility.

2.  After the above records have been 
obtained, schedule the veteran for a VA 
psychiatric examination.  The claims 
folder should be made available to and 
reviewed by the examiner, and the 
report of examination must indicate 
that the claims file was reviewed.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's depression had its 
onset during service or is related to 
his service.  The examiner should also 
comment as to whether it is at least as 
likely as not that the veteran's 
depression was caused by or is 
aggravated by his service-connected 
post-traumatic headache disorder.  The 
rationale for all opinions must be 
provided.  

3.  Then, readjudicate the claim.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

